

117 HR 4232 IH: Financial Guidance Review Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4232IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Mooney (for himself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require financial regulatory agencies to annually review guidance issued, and for other purposes.1.Short titleThis Act may be cited as the Financial Guidance Review Act of 2021.2.Annual review of guidance(a)Office of the Comptroller of the CurrencyChapter 9 of title VII of the Revised Statutes of the United States (12 U.S.C. 1 et seq.) is amended by inserting after section 333 the following new section:333A.Annual review of guidance(a)In generalThe Comptroller of the Currency shall conduct an annual review of guidance issued by the Comptroller during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Comptroller shall—(1)submit to Congress a report including the results of the review; and(2)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000;(3)publish on a publicly available website of the Comptroller a notice of any revocation made under paragraph (2).(b)First reviewThe first such review conducted under this section shall include any guidance issued by the Comptroller in effect on the date such review is conducted. (c)Guidance definedThe term guidance means statement of general applicability issued by the Comptroller, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(1)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(2)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(3)a rule of agency organization, procedure, or practice;(4)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(5)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(b)Board of Governors of the Federal Reserve SystemSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended by adding at the end the following new subsection:(d)Annual review of guidance(1)In generalThe Board shall conduct an annual review of guidance issued by the Board during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Board shall—(A)submit to Congress a report including the results of the review; (B)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(C)publish on a publicly available website of the Board a notice of any revocation made under subparagraph (B).(2)First reviewThe first such review conducted under this subsection shall include any guidance issued by the Board in effect on the date such review is conducted. (3)Guidance definedThe term guidance means statement of general applicability issued by the Board, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(A)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(B)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(C)a rule of agency organization, procedure, or practice;(D)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(E)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(c)National Credit Union AdministrationTitle I of the Federal Credit Union Act (12 U.S.C. 1752 et seq.) is amended by adding at the end the following new section:132.Annual review of guidance(a)In generalThe Board shall conduct an annual review of guidance issued by the Board during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Board shall—(1)submit to Congress a report including the results of the review;(2)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(3)publish on a publicly available website of the Board a notice of any revocation made under paragraph (2).(b)First reviewThe first such review conducted under this section shall include any guidance issued by the Board in effect on the date such review is conducted. (c)Guidance definedThe term guidance means statement of general applicability issued by the Board, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(1)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(2)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(3)a rule of agency organization, procedure, or practice;(4)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(5)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(d)Federal Deposit Insurance CorporationSection 17 of the Federal Deposit Insurance Act (12 U.S.C. 1827) is amended by adding at the end the following new subsection:(h)Annual review of guidance(1)In generalThe Corporation shall conduct an annual review of guidance issued by the Corporation during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Corporation shall—(A)submit to Congress a report including the results of the review;(B)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(C)publish on a publicly available website of the Corporation a notice of any revocation made under subparagraph (B).(2)First reviewThe first such review conducted under this subsection shall include any guidance issued by the Corporation in effect on the date such review is conducted. (3)Guidance definedThe term guidance means statement of general applicability issued by the Corporation, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(A)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(B)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(C)a rule of agency organization, procedure, or practice;(D)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(E)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(e)Bureau of Consumer Financial ProtectionSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by adding at the end the following new paragraph:(5)Annual review of guidance(A)In generalThe Director of the Bureau shall conduct an annual review of guidance issued by the Bureau during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Director shall—(i)submit to Congress a report including the results of the review; (ii)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(iii)publish on a publicly available website of the Bureau a notice of any revocation made under clause (ii).(B)First reviewThe first such review conducted under this paragraph shall include any guidance issued by the Director in effect on the date such review is conducted. (C)Guidance definedThe term guidance means statement of general applicability issued by the Director of the Bureau, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(i)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(ii)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(iii)a rule of agency organization, procedure, or practice;(iv)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(v)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(f)Securities Exchange CommissionSection 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding at the end the following new subsection:(e)Annual review of guidance(1)In generalThe Commission shall conduct an annual review of guidance issued by the Commission during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Commission shall—(A)submit to Congress a report including the results of the review; (B)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(C)publish on a publicly available website of the Commission a notice of any revocation made under subparagraph (B).(2)First reviewThe first such review conducted under this subsection shall include any guidance issued by the Commission in effect on the date such review is conducted. (3)Guidance definedThe term guidance means statement of general applicability issued by the Commission, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(A)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(B)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(C)a rule of agency organization, procedure, or practice;(D)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(E)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..(g)Commodity Futures Trading CommissionSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the following new paragraph:(16)Annual review of guidance(A)In generalThe Commission shall conduct an annual review of guidance issued by the Commission during the preceding calendar year to identify if any such guidance may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000. Not later than 6 months after the completion of such review, the Commission shall—(i)submit to Congress a report including the results of the review;(ii)revoke any such guidance that may reasonably be anticipated to have an annual economic effect greater than or equal to $100,000,000; and(iii)publish on a publicly available website of the Commission a notice of any revocation made under clause (ii).(B)First reviewThe first such review conducted under this paragraph shall include any guidance issued by the Commission in effect on the date such review is conducted. (C)Guidance definedThe term guidance means statement of general applicability issued by the Commission, intended to have a future effect on the behavior of regulated persons, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, and does not include—(i)a rule, as defined in section 551 of title 5, United States Code, promulgated pursuant to notice and comment under section 553 such title;(ii)a rule exempt from rulemaking requirements under subsection (a) or (b)(3)(B) of section 553 of such title;(iii)a rule of agency organization, procedure, or practice;(iv)a decision of an agency adjudication under section 554 of such title or any similar statutory provision; or(v)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated persons..